              Case 2:21-sw-00684-CKD Document 4 Filed 09/09/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ALSTYN BENNETT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                       FILED
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700                                       Sep 09, 2021
   Facsimile: (916) 554-2900
 5
                                                                CLERK, U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF CALIFORNIA


 6 Attorneys for Plaintiff
   United States of America
 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   IN THE MATTER OF THE APPLICATION                CASE NO: 2:21-SW-0684 CKD
     OF THE UNITED STATES OF AMERICA
12   FOR SEARCH WARRANTS CONCERNING:                 [PROPOSED] ORDER TO UNSEAL SEARCH
                                                     WARRANT AND SEARCH WARRANT
13   351 S CARDINAL AVE                              AFFIDAVIT
     STOCKETON, CA 95215
14

15         Upon application of the United States of America and good cause having been shown, IT IS
16 HEREBY ORDERED that the files in the above-captioned matter be, and are, unsealed.

17

18   Dated:     September 9, 2021
                                                       THE HONORABLE ALLISON CLAIRE
19                                                     UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANT
